       Case 2:20-cv-00893-WHA-JTA Document 9 Filed 12/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

MICHAEL L. RABORN, #237 412,      )
                                  )
     Plaintiff,                   )
                                  )
     v.                           ) CIVIL ACTION NO. 2:20-CV-893-WHA-JTA
                                  )
SOUTHERN HEALTH PARTNERS, et al., )
                                  )
     Defendants.                  )

                                              ORDER

       On November 4, 2020, the Magistrate Judge filed a Recommendation to which no

timely objection has been filed. Doc. 5. There being no objection filed to the

Recommendation, and after an independent review of the file, the Recommendation is

ADOPTED, and it is hereby ORDERED that:

       1. Plaintiff’s complaint against Defendants Southern Health Partners and Andalusia Health

Care is DISMISSED without prejudice prior to service of process under 28 U.S.C. § 1915A(b)(1);

       2. Plaintiff’s prosecution claim against Defendant Turman is DISMISSED with

prejudice prior to service of process under 28 U.S.C. § 1915A(b)(1); and

       3. Defendants Southern Health Partners and Andalusia Health Care are TERMINATED

as parties to the complaint.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendants Southern Health Partners and Andalusia Health Care pursuant to Rule

58 of the Federal Rules of Civil Procedure.
      Case 2:20-cv-00893-WHA-JTA Document 9 Filed 12/08/20 Page 2 of 2




      This case is not closed and is referred to the United States Magistrate Judge for

further proceedings regarding Plaintiff’s claims against the remaining defendant.

      Done, this 8th day of December 2020.



                                  /s/ W. Harold Albritton
                                  W. HAROLD ALBRITTON
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                            2
